Judgment modified by striking therefrom so much thereof as awards money damages against defendants George Ogens, doing business as Ansonia Sign Company, and Miracle Sell-It Sign Corp. and, as so modified, affirmed, without costs. It was proper to grant this injunctive relief against all the defendants, but we see no basis in this record for a money judgment against defendants Ogens and Miracle, since there is nothing to show any connection of either of those defendants with the transaction or transactions involving the 3,565 “ Graybar ” signs. No opinion, intersection, and that such sign had not been replaced until
Concur: Loughran, Ch. J., Lewis, Conway, Desmond, Dye. Fuld and Froessel, JJ.